DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to the Response to Election/Restriction filed on 6/7/2022.
Claims 1-20 are pending.
Claims 1-4, 10-15 are being elected.
Claims 5-9, 16-20 have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Riskin et al (Pub No. US 2014/0181128, hereinafter Riskin).

With respect to claim 1, Riskin discloses an apparatus for building predictive models (Abstract), the apparatus comprising: 
at least one processor ([0009],[0043], Fig 1: a processor is included in a computer implemented system); 
a memory, the memory including instructions that, when executed by the at least one processor ([0009],[0043], Fig 1: a memory with instructions is included in a computer implemented system), cause the at least one processor to: 
receive first structured data ([0005], [0009-0010]: receive a 1st structured data, such as and not limited to doctor notes, medical context etc.); 
generate, from the first structured data, a first set of data words ([0009-0016], [0023-0024], [0063], Fig 1-3: generate a 1st set of words, such as and not limited a 1st of words from NPL, or a set of words with respect to ontology); 
combine the first set of data words to form first combined text ([0009-0016], [0023-0024], [0063], Fig 1-3: the words are combined via grouping, such as and not limited to combine with respect to ontology); and 
using a predictive modeling engine for free text, analyze the first combined text and build a predictive model from the first combined text (to term for suggests intended use resulting the intended use not necessary carry patentable weight; [0009-0024], [0106], Fig 1-3: using a predictive engine--such as and not limited to NLP---for free text, such as unstructured source, analyze the combined text to build a predictive model from the text via machine learning).
Riskin does not explicitly disclose wherein each data word in the first set of data words has a prefix and a value.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited because both the prefix and value of each are directed to types of data. The using would be performed the same regardless of the types of data in each word. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have word with any type of data because such data does not functionally relate to the steps in the apparatus claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

With respect to claim 10, Riskin discloses a computer-implemented method of building predictive models (Abstract), the method comprising:
receiving, by at least one processor, first structured data ([0005], [0009-0010]: receive a 1st structured data, such as and not limited to doctor notes, medical context etc.); 
generating, by the at least one processor, from the first structured data, a first set of data words([0009-0016], [0023-0024], [0063], Fig 1-3: generate a 1st set of words, such as and not limited a 1st of words from NPL, or a set of words with respect to ontology); 
combining, by the at least one processor, the first set of data words to form first combined text ([0009-0016], [0023-0024], [0063], Fig 1-3: the words are combined via grouping, such as and not limited to combine with respect to ontology); and 
using a predictive modeling engine for free text, running on the at least one processor, to analyze the first combined text and build a predictive model from the first combined text (to term for suggests intended use resulting the intended use not necessary carry patentable weight; [0009-0024], [0106], Fig 1-3: using a predictive engine--such as and not limited to NLP---for free text, such as unstructured source, analyze the combined text to build a predictive model from the text via machine learning).
Riskin does not explicitly disclose wherein each data word in the first set of data words has a prefix and a value.
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited because both the prefix and value of each are directed to types of data. The using would be performed the same regardless of the types of data in each word. 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have word with any type of data because such data does not functionally relate to the steps in the apparatus claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

With respect to claims 2 and 11, Riskin further discloses wherein the memory further includes instructions that, when executed by the at least one processor, cause the at least one processor to receive first free text, wherein the first structured data corresponds to data in the first free text ([0040-0042], [0051], [0055], Fig 1-3: receive free text such as unstructured content or information); and 
wherein to combine the first set of data words includes combining the first free text and the first set of data words to form the first combined text ([0040-0042[, [0051-0052], [0062]. Fig 1-3: combine the free text and the set of words to form combined text via NLP engine).

With respect to claims 3 and 12, Riskin further discloses wherein the memory further includes instructions that, when executed by the at least one processor, cause the at least one processor to generate the first structured data from the first free text ([0040-0042], [0051], [0055], Fig 1-3: generate structured data, such as and not limited to words from the free text via extraction while coding to an ontology).

With respect to claims 4 and 13, Riskin further discloses wherein the first structured data includes at least one datum and wherein to generate the first set of data words comprises, for each datum of the at least one datum: 
generating a prefix from at least one of a name and a description of the datum ([0009-0010], [0014-0018], [0041-0043], [0046]: generate a prefix form at one of the name, such as generate a prefix for the concept word and description); 
determining if a value of the datum is a numerical value ([0043], [0046], [0060], [0067-0070], [0126]: determine is a number); 
if the value is not a numerical value, appending the value to the prefix to form a data word of the first set of data words ([0009], [0024], [0085-0101]: append via aggregate to form a set of words via ontology and NLP); 
if the value is a numerical value, generating at least one description of the value, and appending each of the at least one description to the prefix to form at least one data word of the first set of data words ([0043], [0058], [0060], [0126]: generate description and append via aggregation with annotation).

With respect to claim 14, Riskin further discloses wherein generating the at least one description of the value comprises calculating a mean and a standard deviation of a set of values having the same prefix and wherein the at least one description of the value is based on the value, the mean, and the standard deviation ([0058], [0060], [0125-0126]: generate description and append via aggregation with annotation based in different metrics).

With respect to claim 15, Riskin further discloses wherein the first combined text includes medical data and wherein the predictive model built by the predictive modeling engine, when executed, predicts a set of medical codes ([0019], [0041-0043], [0055],  [0075], [0111]: predicts medical codes).
Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168